DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 states “the current end electrically connects the first electrical connection portion, and the ground end electrically connects the second electrical connection portion”. However, this does not claim what the current end is electrically connecting the first electrical connection portion to, and what the ground end is electrically connecting the second electrical connection portion to. In light of the drawings and specification, this appears to be a grammar issue and will be construed as “the current end is electrically connected to the first electrical connection portion, and the ground end is electrically connected to the second electrical connection portion” for the purposes of examination, which aligns with the specification and drawings. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations “a second adjustment block”.  However, there is no first adjustment block since claim 8 is dependent on claim 1. Therefore, it is unclear how there can be a second adjustment block without having a first adjustment block. However, if claim 8 was dependent on claim 7, this would clear up this issue, and claim 8 will be construed as such for the purposes of examination.
Claims 9-10 are dependent on claim 8, and therefore also rejected. 
Claim 10 recites the limitations “the first sub-block”, “the second sub-block”, and “the third sub-block”.  There is insufficient antecedent basis for this limitation in the claim. However, if claim 10 was dependent on claim 9, this would clear up this issue, and claim 10 will be construed as such for the purposes of examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jingcheng Science and Technology Co. LTD (CN 2741206, cited by the applicant, hereby referred as Jingcheng).
Regarding claim 1, Jingcheng teaches the following:
a transmission structure with a dual-frequency antenna, wherein the transmission structure comprises: 
a substrate (element 6, figure 2); 
a first radiator (element 3, figure 2) having a first electrical connection portion (element 300, figure 2), wherein the first radiator extends from the first electrical connection portion in a first direction (1st direction, figure 2 as shown below) and a second direction (2nd direction, figure 2 as shown below), and the first direction is opposite to the second direction (figure 2 as shown below); and 
a second radiator (element 4, figure 2) having a second electrical connection portion (portion of element 40 where element 400 is on, figure 2) adjacent to the first electrical connection portion (as shown in figure 2), wherein the second electrical connection portion has a first side (1st side, figure 2 as shown below) and a second side (2nd side, figure 2 as shown below), the first side is closer to the first electrical connection portion than the second side (as shown in figure 2), and the second electrical connection portion forms a ground area between the first side and the second side (this portion between the 1st side and the 2nd side is connected to a grounding portion 51 of a feeding cable 5 which forms a ground area), 
wherein a length of the ground area is greater than a first set value (the ground area has a length, and that length is greater a first set value, since a first set value can be any value that is less in length than the ground area. In this case, the first set value can be 1/2 the length between the 1st side and the 2nd side).


    PNG
    media_image1.png
    924
    628
    media_image1.png
    Greyscale

Regarding claim 2, Jingcheng as referred in claim 1 teaches the following:
further comprising a cable (element 5, figure 2) disposed on the substrate, wherein the cable is used to feed a signal (using element 50, figure 2) to the first electrical connection portion (element 300, figure 2), and a feeding direction of the signal is perpendicular to the first direction and the second direction (as shown in figure 2 above), wherein, the cable overlaps the ground area by an overlapping length greater than a second set value less than or equivalent to the first set value (if the first set value was ½ the length between the 1st side and 2nd side, and the second set value was a 2/5ths of the length between the 1st side and the 2nd side, then the cable overlaps the ground area by an overlapping length greater than a second set value less than or equivalent to the first set value, since a majority of the length between the 1st side and the 2nd side are overlapped by the cable as shown in figure 2).

Regarding claim 3, Jingcheng as referred in claim 1 teaches the following:
wherein the first radiator (element 3, figure 2) and the second radiator (element 4, figure 2) are integrally formed on the substrate (element 6, figure 2) in one piece to form a printed antenna structure (as shown in figure 2, paragraph [0028], “this flat plane antenna body 2 mainly comprises the first type metal lead 3 and the second ground connection type metal lead 4, with planographic on circuit board 6”).

Regarding claim 4, Jingcheng as referred in claim 1 teaches the following:
wherein the first radiator (element 3, figure 2) extends a deflection portion (deflect portion, figure 2 as shown above) and an extension block (ext block, figure 2 as shown above) in the first direction, and the deflection portion is connected between the first electrical connection portion (element 300, figure 2) and the extension block (as shown in figure 2).

Regarding claim 5, Jingcheng as referred in claim 1 teaches the following:
wherein the first radiator (element 3, figure 2) is used to excite an electromagnetic wave of a first wave band, and a length of the first radiator extends in the first direction is 1/4 of a wavelength of the first wave band (paragraph [0029], “holding wire 50 of the coaxial cable 5 that connects base segment 30 of one load point 300 extends continuously to the free end of first section 31 via load point, and its operational frequency range is 2.4 to 2.5 MHz, and is length summary is 1/4th of this frequency wavelength”).

Regarding claim 6, Jingcheng as referred in claim 5 teaches the following:
wherein the first radiator (element 3, figure 2) is used to excite an electromagnetic wave of a second wave band, and a length of the first radiator in the second direction is 1/4 of a wavelength of the second wave band (paragraph [0031], “One load point 300 is electrically connected the holding wire 50 of the coaxial cable 5 of base segment 30, extend continuous free end via load point 300 to the 3rd section 33, its operational frequency range is 4.9 to 6 MHz, its length summary is 1/4th of this frequency wavelength”).

Regarding claim 7, Jingcheng as referred in claim 1 teaches the following:
wherein the second radiator (element 4, figure 2) extends a first adjustment block (1st Adj Block, figure 2 as shown above) from the second electrical connection portion (portion of element 40 where element 400 is on, figure 2) in the first direction, and the first adjustment block and a part of the first radiator (element 3, figure 2) extending in the first direction (1st direction, figure 2 as shown above) are adjacent to each other and are separated by a groove (as shown in figure 2).

Regarding claim 8, as best understood, Jingcheng as referred in claim 7 teaches the following:
wherein the second radiator (element 4, figure 2) extends a second adjustment block (1st Sub, 2nd Sub, and 3rd Sub, figure 2 as shown above) from the second electrical connection portion (portion of element 40 where element 400 is on, figure 2) in the second direction, and the second adjustment block and a part of the first radiator (element 3, figure 2) extending in the second direction (2nd direction, figure 2 as shown above) are adjacent to each other and are separated by a groove (as shown in figure 2).

Regarding claim 9, as best understood, Jingcheng as referred in claim 8 teaches the following:
wherein the second adjustment block (1st Sub, 2nd Sub, and 3rd Sub, figure 2 as shown above) comprises a first sub-block (1st Sub, figure 2 as shown above), a second sub-block (2nd Sub, figure 2 as shown above) and a third sub-block (3rd Sub, figure 2 as shown above), the first sub-block is located between the second sub-block and the third sub-block (as shown in figure 3 above), and the second sub-block and the third sub-block extend two opposite sides of the first sub-block (as shown in figure 2 above).

Regarding claim 10, as best understood, Jingcheng as referred in claim 9 teaches the following:
wherein the second adjustment block is used as a ground surface of the substrate (all of element 4 provides a ground surface, figure 2), the first sub-block (1st Sub, figure 2 as shown above) and the second sub-block (2nd Sub, figure 2 as shown above) form an L-shaped block (as shown in figure 2 above), and the first sub-block and the third sub-block (3rd Sub, figure 2 as shown above) form a T-shaped block (as shown in figure 2 above).

Regarding claim 11, Jingcheng as referred in claim 2 teaches the following:
wherein the cable (element 5, figure 2) comprises a current end (element 50, figure 2) and a ground end (element 51, figure 2), the current end electrically connects the first electrical connection portion (element 300, figure 2), and the ground end electrically connects the second electrical connection portion (portion of element 40 where element 400 is on, figure 2).

Regarding claim 12, Jingcheng as referred in claim 2 teaches the following:
wherein a ratio of the second set value (2/5ths as explained in claim 2) to the first set value (1/2 as explained in claims 1-2) is less than or equivalent to 1 and is greater than 1/2, 2/3 or ¾ (the ratio would be (2/5)/(1/2) = (4/5) which is greater than 1/2, 2/3 or ¾ and less than 1).

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stoytchev et al. (US 2015/0102974, cited by the applicant) and Amotech (KR 20080095597, cited by the applicant), both cited by the applicant, could also be used to reject the current claims as described by the European search report submitted by the applicant. 

While the current claims are rejected, if the applicant amended claim 1 to include all the details (including claims 4 + 7-10, the details of the first and second groove as described in paragraph [0018], and the details of how the first sub-block extends directly from the second electrical connection portion) of the structure shown in figure 1, it would overcome the current prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845